Main, J.
Appeal from a judgment of the Supreme Court (Mercure, J.), entered May 13, 1986 in Schenectady County, which granted defendant’s motion for summary judgment dismissing the complaint.
The facts giving rise to this action, which alleges that defendant breached its duty of fair representation to plaintiff, are set forth in this court’s decision in petitioner’s CPLR article 78 proceeding against her employer (see, Matter of Trainosky v New York State Dept. of Taxation & Fin., 105 AD2d 525). Following joinder of issue, defendant moved for summary judgment dismissing the complaint. The motion was granted on the basis that plaintiff failed to produce "even a shred of evidence supportive of a finding of fraudulent, deceitful or dishonest conduct on the part of the defendant in its representation of plaintiff”. This appeal ensued.
It is well settled that a union breaches its duty of fair representation only when its conduct toward the plaintiff is arbitrary, discriminatory or in bad faith (Vaca v Sipes, 386 US 171, 190; Symanski v East Ramapo Cent. School Dist., 117 AD2d 18, 21; Smith v Sipe, 109 AD2d 1034, 1036 [Mahoney, P. J., dissenting], revd on dissenting opn below 67 NY2d 928). Thus, the fact that the union was guilty of mistake, negligence or lack of competence does not suffice for such a claim (cf., Kaminsky v Connolly, 51 AD2d 218, 221, affd 41 NY2d 1068). Here, defendant has submitted evidentiary facts showing that it acted in good faith. In response, as aptly noted by Supreme Court, plaintiff has submitted no more than conclusory and self-serving allegations; she has provided no evidence of bad faith, discrimination or arbitrariness toward her by defendant. This is patently insufficient to raise an issue of fact meriting denial of the motion for summary judgment (see, Badman v Civil Serv. Employees Assn., 91 AD2d 858; Stempien v Civil Serv. Employees Assn., 91 AD2d 864). Accordingly, Supreme Court properly granted defendant’s motion for summary judgment.
Judgment affirmed, with costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.